 

 

Oo Oo TIT DN HH F&F Ww YP

BO NM NR Bw BD BR WR BR BRD OO sa
oO tN DN UH FSF WH NY KK CO SO SB ADH HH fF WW WH KF CO

 

 

 

 

 

 

 

 

 

4 7:
Case 2:06-cv-00244-JCM-DJA Document16 Filed 06/21/21 Page 1 of 3 E bk
FILED RECEIVED At
_—__ ENTERED ____ SERVED ON
COUNSEL/PARTIES OF FECORD
|
|
Darren Chaker JUN 21 2021 |
1140 Wall Street #77 SUT OM |
La Jolla, CA 92038 — “USTRICT OF NEVADA |
DarrenChaker@Gmail.com rh fT EESTS
Self-Represented 7
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA |
DARREN CHAKER-DELNERO, Case No.: 2:06-cv-00244-RLH-GWF |
Plaintiff, APPLICATION TO FILE UNDER SEAL |
V. [CONDITIONALLY FILED UNDER
SEAL]

COLLECTO, INC., dba COLLECTION
COMPANY OF AMERICA, et. al.,

Defendants.

 

 

_ COMES NOW PLAINTIFF DARREN CHAKER and files this Application to
Seal the attached Supplemental Ex Parte Motion to Seal Records.

I. GOOD CAUSE EXISTS TO SEAL THE SUPPLEMENTAL EX PARTE
MOTION TO SEAL RECORDS SINCE IT DISCLOSES AND
REFERENCES TO RECORDS THIS COURT RECENTLY ORDERED
SEAL.

California Civil Procedure Code § 367.3 was enacted in 2019 and is now moving
this honorable court to seal the file and insert “John Doe” as the Plaintiff.
This honorable court recently received an ex parte motion to seal records. The

court filed these records under seal. Plaintiff now seeks to file his Supplemental Ex

Motion to Seal Records (“motion”) and includes reference to sealed records!.

 

1 So long as it remains under seal, all parties must refrain from filing anything not under seal thaj
would disclose the sealed matter. (Rule 2.551(c).) (4B. Fuller Co. v. Doe (2007) 151
Cal.App.4th 879, 889 [60 Cal.Rptr.3d 501].) 3-51 California Trial Guide § 51.23 (2017); see
also, California Rules of Court, Rule 8.46(d)(9) and (f) prohibits a publicly filed document from
disclosing matters in a sealed record.

APPLICATION TO FILE UNDER SEAL - 1

 

 

 

 

 

 

 

 
oOo ee tN DH UH FS WD KY HF

MB Bh BR hk NO ROD OND ND ONO RR BS OS i Pi LS Oi eS ll eS
oOo ~~) OF th BP WH NY HSH DD OO fF I DB HH BP W NYO FF C&C

 

 

Case 2:06-cv-00244-JCM-DJA Document 16 Filed 06/21/21 Page 2 of 3

Good cause exists to seal the instant application, the Supplemental Ex Parte
Motion to Seal Records. Specifically:
Exhibit A attached to the motion is a sealed court order concerning a child custody
matter in Texas. The judge in that case was apprised of information and in granting the
motion to seal, it stated, “the Court finds that the Motion has merit and that the disclosure
of records, discovery and related information will result in injury to Petitioner.”
Exhibit B, is a subpoena by the San Diego District Attorney’s Office directed to
Plaintiff. In this case, Plaintiff heard screams from a neighbor, flagged down a police cay
and literally broke open a fire escape door”. When the officer and Plaintiff exited the
stairwell, a male was only feet away from a female draped in blood. It was determined
the male, Nikola Chivatchev, had just bludgeoned his father to death with a dumbbell and
was then turning on his mother when a police officer and Plaintiff arrived. While Mr]
Chivatchev was handcuffed, Plaintiff turned on the video camera option on his phone and
spoke with him. The video disclosed several instances where Mr. Chivatchev confessed
to the murder to Plaintiff.
Exhibit C, is a text Plaintiff received on June 11, 2021. The text are photos of
headless males. As Plaintiffs declaration states, he has received numerous threats in the
past. The case, People v. Chivatchev is still pending where the defendant was committed
to a mental hospital at first and is now in a lock down care facility? until he is found fit
for trial. It is feared the Bulgarian Mafia is making repeated efforts to intimidate Plaintiff

for his cooperation with law enforcement.

Where a person’s safety is at risk there is little doubt records should be sealed -

United States v. Doe (9th Cir. 2017) 870 F.3d 991, 994 [justifying sealing records where
party demonstrated failing to seal the records “endangered his life and the lives of his

family members, Doe moved to seal all documents...”]

 

2 See news interview, https://www.youtube.com/watch?v=fLlHUevPv9w

3 Son still won't face trial in father's murder,

htto://www.sdnews.com/view/full story/25926993/article-Son-still-won-t-face-trial-in-father-s-
murder?

APPLICATION TO FILE UNDER SEAL - 2

 

 

 

 

 
oO 68 SDB WA FP WH WH FE

wm hw Ww bh bt bw LH NN NO KK — FS He KF FS FS OES Sl
oo 4 WwW UA FBP W HN KH CO KO SB AT HD HF SF WY YHPO | O&

 

 

Case 2:06-cv-00244-JCM-DJA Document16 Filed 06/21/21 Page 3 of 3

If this application were not granted it would undermine the purpose of statute and

place Plaintiff's safety at risk by disclosing previously sealed records.
CONCLUSION

Given the above, Plaintiff requests this honorable Court to grant this motion since
the attached motions and its contents are confidential. Further, since the Application to
File Under Seal discloses the contents of the attached motion, Plaintiff requests the
application is filed under seal as well.

If for any reason this motion is not granted, Plaintiff requests the Clerk of the
Court to return this Application and Supplemental Ex Parte Motion to Seal Records* as
having such material in the public record could be a death sentence and would reveal
confidential and previously sealed records. "=
DATED: June 18, 2021 es ctfully submit?

Darren Chaker
Plaintiff

 
      

 

 

4 For reference, if the court denies the motion to seal the record, the court “must not place it in
the case file unless [the moving] party notifies the clerk in writing within 10 days...that the
record is to be filed.” (Rule 2.551(b)(6).); Conditionally lodged documents must be returned to
the moving party by this court’s clerk. (Rule 8.46(d)(7) & (G3)(D).)
APPLICATION TO FILE UNDER SEAL -3

 

 

 

 

 

 

 
